              Case 20-51078-tnw            Doc 185-12 Filed 03/31/21 Entered 03/31/21 17:32:11                           Desc
                                           Exhibit L - Liquidation Analysis Page 1 of 1




                                DS Exhibit L - Liquidation Analysis


                                                                            Liquidation          Secured Claims/       Net Available after
                 Description                      Petition Value               Value               Exemptions             Liquidation


910 Aiken Rd., Versailles KY*                    $3,601,800.00      $3,241,620.00             $3,082,209.00                 $159,411

2015 Mercedes ML 250**                           $11,853.00         $10,667.70                $12,193.00                      *0*

2012 Chevy Equinox                               $5,212.00          $4,690.80                 $1,718.00                      $2,973

2015 Chevy Suburban                              $20,378.00         $18,340.20                $15,000.00                     $3,340
Household goods and furnishings                  $61,650.00         $49,320.00                $35,111.00                    $14,209
Electronics                                      $5,510.00          $4,408.00                 $0.00                          $4,408
Collectibles                                     $6,000.00          $4,800.00                 $0.00                          $4,800
Sports/Hobbies                                   $2,500.00          $2,000.00                 $0.00                          $2,000
Firearms                                         $2,700.00          $2,160.00                 $0.00                          $2,160
Clothing                                         $10,000.00         $8,000.00                 $0.00                          $8,000
Jewelry                                          $26,175.00         $20,940.00                $0.00                         $20,940
Family dog                                       $100.00            $0.00                     $100.00                         *0*
Checking account - 1897                          $337.36            $337.36                   $337.36                          $0
Checking account - 3985                          $488.11            $488.11                   $488.11                          $0
Health Savings Acct - 1323                       $65.13             $65.13                    $65.13                           $0
Tew, LP                                          $0.00              $0.00                     $0.00                            $0
Roth IRA - Dr. Tew                               Unknown            Unknown                   $0.00                        Unknown

Roth IRA - Mrs. Tew                              $17,652.78         $17,652.78                $17,652.78                       $0
Health Insurance + supplement                    $2.00              $2.00                     $2.00                            $0
Auto Insurance                                   $1.00              $1.00                     $1.00                            $0
Force-placed homeowners insurance                $1.00              $1.00                     $1.00                            $0

Potential claims against ED&F Mann               Unknown            Unknown                   $0.00                        Unknown
Insurance defense coverage claims                Unknown            Unknown                   $0.00                        Unknown
Office equipment/furnishings                     $18,000.00    $14,400.00          $5,050.00                                 $9,350
Totals                                           $3,790,425.38       $3,399,894.08        $3,169,928.38                         $231,591.00
Estimated administrative costs of 10%                                                                                            $23,159.10
                                                                    Net Liquidation Value of Assets                             $208,431.90

* Debtors believe real estate could be liquidated at petition value less 10% sale costs if sold within three months.
** Liquidation value of vehicles and household items assumes 20% reduction.


Note: Personal property liquidation values based on Debtors' opinion.
